Citation Nr: 9929500	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original evaluation in excess of 10 percent 
for a left wrist disability.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from September 1993 to 
March 1998.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  
Service connection for the left wrist disorder was granted, 
and a 10 percent rating was assigned.  The appellant has 
appealed this initial evaluation.  That rating was assigned 
on the basis of the service medical records.

With the submission of a well-grounded claim by the veteran, 
the VA has the duty to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran's 
claim is well grounded, Proscelle v. Derwinski, 2 Vet. App. 
629 (1992), and as the Board concludes that additional 
development is necessary to ensure that the duty to assist 
has been fulfilled, this case must be REMANDED for the 
following development:  

The veteran is to be scheduled for an 
appropriate VA examination to determine 
the severity of residuals attributed to 
the service-connected left wrist 
disability. All indicated testing, 
including range of motion studies, is to 
be accomplished.  As the veteran contends 
that pain in his left wrist impacts his 
ability to function as a law enforcement 
officer, the examiner, pursuant to 
38 C.F.R. §§ 4.40, 4.45; and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995), is to express an opinion as to 
whether there is any increased functional 
loss in the left wrist due to painful 
use, weakness, excess fatigability, 
and/or incoordination.  The claims file 
must be made available to the examiner 
for his or her review.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Following completion of the requested development, the RO 
should review the evidence and determine whether the 
veteran's claim for increased compensation for his service-
connected left wrist disability may be granted.  If this 
claim is denied, the veteran and his representative should be 
issued a supplemental statement of the case, to include 
citations to the relevant laws and regulations as needed, and 
the case should be returned to the Board for further 
appellate review.  The supplemental statement of the case 
should also document consideration of entitlement to "staged 
ratings" pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











